





CITATION:
Ng v. Bank of Montreal, 2011 ONCA 637



DATE: 20111011



DOCKET: C53200



COURT OF APPEAL FOR ONTARIO



Blair and LaForme JJ.A. and Benotto J. (
ad hoc
)



BETWEEN



Rachel Ng



Appellant/Plaintiff



and



Bank of Montreal



Respondent/Defendant



W.J. Hayter, for the respondent



Heard:
October 11, 2011



On appeal from the judgment of Justice D.M. Brown of the
          Superior Court of Justice dated December 23, 2010.



APPEAL BOOK ENDORSEMENT



[1]

S
ettled.

[2]

Appeal and cross-appeal dismissed without costs.


